—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 19, 1991, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, assault in the first degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *520reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those in his supplemental pro se brief, are either unpreserved for appellate review or do not warrant reversal. Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.